Title: From George Washington to Tobias Lear, 11 June 1791
From: Washington, George
To: Lear, Tobias

 

Dear Sir,
Fredericksburgh [Va.] June 1[1]th 1791

Yesterday we arrived at this place in good health, but with horses much worn down. To morrow I expect to reach Mt Vernon—where, even if my horses were able to proceed, I am obliged to remain until the 27th instant—the day appointed by me at the last meeting, to meet the Commissioners at George town, in order to fix on the spot for the public buildings, and for other purposes, arising from the residence Act.
I have, at this place, received your letter of the 30th Ulto; but none of an intermediate date between that of the 15th and it. Your directions to have them sent cross-wise the Country, was unlucky—first, because there are no cross-posts. 2d because my rout back was not irrevocably fixed—and 3d because I had, knowing these circumstances, directed from Charleston all letters which might be following me, to be returned to this place to await my call. The slow movement of the Mail in the three Southern States prevented (I presume) these directions getting to Richmond before the letters were forwarded to Taylors ferry—& my crossing at Carters (a ferry much higher up James River) has been the cause, or causes, I imagine, of my missing them.
Being interrupted by visitors, I shall postpone until I arrive at Mt Vernon, further communications; the principal, indeed the only purpose of this letter being, to advise you of my arrival at this place, and of my intended stay at Mount Vernon, for the reason which I have assigned. My best wishes attend you, Mrs Lear & the Child; and I am sincerely & affectionately Yrs

Go: Washington

